Dismissed and Memorandum Opinion filed January 14, 2014.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-13-00830-CV

         LINDA G. WEBER AND/OR ALL OCCUPANTS, Appellant
                                          V.
 AMERICAN HOMES 4 RENT PROPERTIES TWO, LLC A DELAWARE
           LIMITED LIABILITY COMPANY, Appellee

             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1034200

                  MEMORANDUM                       OPINION

      This is an appeal from a judgment signed August 5, 2013. The notice of
appeal was filed September 3, 2013. To date, our records show that appellant has
not paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees
in civil cases unless indigent); Tex. R. App. P. 20.1 (listing requirements for
establishing indigence); see also; Tex. Gov’t Code Ann. ' 51.207. On September
18, 2013, the trial court sustained a contest to appellants’ affidavit of indigence.
      On November 7, 2013, this court ordered appellant to pay the appellate
filing fee on or before November 22, 2013, or the appeal would be dismissed.
Appellant has not paid the appellate filing fee. Accordingly, the appeal is ordered
dismissed. See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case
because appellant has failed to comply with notice from clerk requiring response or
other action within specified time).


                                       PER CURIAM

Panel consists of Justices Boyce, Christopher, and Brown.




                                         2